Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 1 of 18




                        EXHIBIT A
         Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 2 of 18
                                                                Illlllllllllllllllllllllllllllllllllllllllllllllln
                                                                                         US008949954B2


(12) United States Patent                                               (io) Patent No.:                US 8,949,954 B2
     Etchegoyen                                                         (45) Date of Patent:                *Feb. 3, 2015

(54) CUSTOMER NOTIFICATION PROGRAM                                                         References Cited
     ALERTING CUSTOMER-SPECIFIED
     NETWORK ADDRESS OF UNAUTHORIZED                                               U.S. PATENT DOCUMENTS
     ACCESS ATTEMPTS TO CUSTOMER                                         4,200,770 A        4/1980 Hellman et al.
     ACCOUNT                                                             4,218,582 A        8/1980 Hellman et al.
(71) Applicant: Uniloc Luxembourg, S.A., Luxembourg                                           (Continued)
                (LU)
                                                                                FOREIGN PATENT DOCUMENTS
(72) Inventor:    Craig S. Etchegoyen, Piano, TX (US)              EP               1 903 518          9/2007
                                                                   GB                2391965           2/2004
(73) Assignee: Uniloc Luxembourg, S.A., Luxembourg
               (LU)                                                                             (Continued)
                                                                                     OTHER PUBLICATIONS
( * ) Notice:     Subject to any disclaimer, the term of this
                  patent is extended or adjusted under 35          Eisen, Ori, "Catching the Fraudulent Man-in-the-Middle and Man-
                  U.S.C. 154(b) by 0 days.                         in-I he-Browser." Nclwvk Sccuiily. Apr. 2010, pp. 11-12.
                  This patent is subject to a terminal dis-                                   (Continued)
                  claimer.
                                                                  Primary Examiner — Hadi Armouche
(21) Appl.No.: 13/707,886                                         Assistant Examiner — Bryan Wright
                                                                  (74) Attorney, Agent, or Firm — Sean D. Burdick
(22) Filed:       Dec. 7, 2012
                                                                   (57)                    ABSTRACT
                  Prior Publication Data
                                                                   A network security system includes a server configured to
      US 2013/0167203 A1     Jun. 27, 2013                         receive an access request via a network from a remote com-
            Related U.S. Application Data                          puting device, a database storing customer account informa-
                                                                   tion accessible by the server, and memory accessible by the
(60) Provisional application No. 61/568,606, filed on Dec.         server and storing a customer notification program. When
     8, 2011.                                                      executed by the server, the program identifies the remote
                                                                   computing device by a device fingerprint and requesting loca-
(51) Int. Cl.                                                      tion, determines whether the device fingerprint matches any
     H04L 29/06               (2006.01)                            authorized device fingerprints stored in the database and
(52) U.S. Cl.                                                      sends, responsive to a mismatch between the device finger-
     CPC         H04L 63/0861 (2013.01); H04L 63/0876              print and the authorized device fingerprints, a notification of
                                                  (2013.01)        the request to a customer-specified address. The notification
     USPC                                   726/5; 713/182         indicates the request, the identity of the remote computing
(58) Field of Classification Search                                device, and the requesting location. The program may resolve
     CPC           G06F 21/00; G06F 2221/2141; H04L                the request responsive to a reply to the notification from the
                                                    63/0876        customer-specified address.
     USPC                                              726/4
     See application file for complete search history.                             21 Claims, 8 Drawing Sheets




                                                          NETWORK
                                                             110




                                                                                     108
         Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 3 of 18


                                                      US 8,949,954 B2
                                                           Page 2

(56)                    References Cited                         2005/0187890    A1      8/2005   Sullivan
                                                                 2005/0278542    A1 *   12/2005   Piersonetal               713/182
                 U.S. PATENT DOCUMENTS                           2006/0075134    A1      4/2006   Aaltoetal.
                                                                 2006/0095454    A1      5/2006   Shankaretal.
     4,323,921   A       4/1982   Guillou                        2006/0130135    A1      6/2006   Krstulich et al.
     4,337,483   A       6/1982   Guillou                        2006/0253584    Al     11/2006   Dixon et al.
     4,405,829   A       9/1983   Rivest et al.                  2006/0271485    Al     11/2006   McKenzie et al.
     4,450,535   A       5/1984   de Pommery et al.              2006/0280207    Al     12/2006   Guaiinietal.
     4,633,036   A      12/1986   Hellman et al.                 2007/0005974    Al      1/2007   Kudou
     4,652,990   A       3/1987   Pailen et al.                  2007/0055853    Al      3/2007   Hatasaki et al.
     4,672,572   A       6/1987   Alsberg                        2007/0079365    Al      4/2007   Itoetal.
     4,747,139   A       5/1988   Taafe                          2008/0022103    Al      1/2008   Brown etal.
     4,868,877   A       9/1989   Fischer                        2008/0028114    Al      1/2008   Mun
     4,977,594   A      12/1990   Shear                          2008/0040785    Al      2/2008   Stiimada
     5,005,200   A       4/1991   Fischer                        2008/0049779    Al      2/2008   Hopmann et al.
     5,019,813   A       5/1991   Kip et al.                     2008/0052775    Al      2/2008   Sandhuetal.
     5,048,085   A       9/1991   Abraham et al.                 2008/0076572    Al      3/2008   Nguyen et al.
     5,050,213   A       9/1991   Shear                          2008/0082813    Al      4/2008   Chow etal.
     5,123,045   A       6/1992   Ostrovsky et al.               2008/0097924    Al      4/2008   Carper etal.
     5,144,667   A       9/1992   Pogue, Jr. et al.              2008/0098471    Al      4/2008   Ooietal.
     5,148,481   A       9/1992   Abraham et al.                 2008/0114709    Al      5/2008   Dixon et al.
     5,155,680   A      10/1992   Wiedemer                       2008/0226142    Al *    9/2008   Pennellaetal              382/124
     5,162,638   A      11/1992   Diehl et al.                   2008/0244739    Al     10/2008   Liu etal.
     5,191,611   A       3/1993   Lang                           2008/0282338    Al     11/2008   Beer
     5,204,901   A       4/1993   Hershey et al.                 2008/0298595    Al     12/2008   Narayanan et al.
     5,231,668   A       7/1993   Kravitz                        2008/0311994    Al     12/2008   Amaitis et al.
     5,239,648   A       8/1993   Nukui                          2009/0003600    Al      1/2009   Chen etal.
     5,249,178   A       9/1993   Kurano et al.                  2009/0006861    Al      1/2009   yen Bemmel
     5,313,637   A       5/1994   Rose                           2009/0016264    Al      1/2009   Hirano et al.
     5,349,643   A       9/1994   Cox et al.                     2009/0099830    Al      4/2009   Gross etal.
     5,418,854   A       5/1995   Kaufman et al.                 2009/0113088    Al      4/2009   Illowsky et al.
     5,606,614   A       2/1997   Brady et al.                   2009/0158426    Al      6/2009   Yoon et al.
     6,098,053   A       8/2000   Slater                         2010/0146589    Al      6/2010   Safa
     6,098,106   A       8/2000   Philyaw et al.                 2010/0164720    Al      7/2010   Kore
     6,163,843   A      12/2000   Inoue et al.                   2010/0199188    Al      8/2010   Abu-Hakima et al.
     6,681,017   B1      1/2004   Matias et al.                  2010/0211795    Al      8/2010   Brown etal.
     6,880,079   B2      4/2005   Kefford et al.                 2010/0269168    Al     10/2010   Hegli et al.
     6,999,461   B2      2/2006   Li et al.                      2010/0281261    Al     11/2010   Razzell
     7,032,110   B1      4/2006   Su et al.                      2011/0026529    Al      2/2011   Majumdar et al.
     7,032,242   B1      4/2006   Grabelsky et al.               2011/0090896    Al      4/2011   Bradley
     7,310,813   B2     12/2007   Lin et al.                     2011/0295988    Al     12/2011   Le Jouan
     7,444,508   B2     10/2008   Karjala et al.
     7,506,056   B2      3/2009   Satish et al.                              FOREIGN PATENT DOCUMENTS
     7,599,303   B2     10/2009   Nadeau et al.
     7,600,039   B2     10/2009   Tang et al.                   JP             4 117 548            4/1992
     7,739,401   B2      6/2010   Goyal                         JP              5181734             7/1993
     7,739,402   B2      6/2010   Roese                         WO         WO 01/09756              2/2001
     7,818,573   B2     10/2010   Martin et al.                 WO       WO 2006/102399             9/2006
     7,852,861   B2     12/2010   Wu et al.                     WO       WO 2008/034900             3/2008
     7,965,843   B1      6/2011   Maino et al.                  WO       WO 2008/052310             5/2008
     8,018,937   B2      9/2011   Epps et al.
     8,370,265   B2 *    2/2013   Coulter et al        705/67                      OTHER PUBLICATIONS
 2002/0010864    Al      1/2002   Safa
 2002/0099952    Al      7/2002   Lambert et al.                Housley et al., "Internet x.509 Public Key Infrastructure Certificate
 2002/0112171    Al      8/2002   Ginter et al.                 and CRT Profile," The Internet Society, Network Working Group,
 2002/0178122    Al *   11/2002   Maes                 705/64   Sep. 1999, 75 pages. [RFC 2459],
 2003/0063750    Al      4/2003   Medvinsky et al.              H. Williams, et al., "Web Database Applications with PHP &
 2003/0070067    Al      4/2003   Saito                         MySQL", Chapter 1, "Database Applications and the Web", ISBN
 2003/0131001    Al      7/2003   Matsuo                        0-596-00041-3, O'Reilly & Associates, Inc., Mar. 2002, avail, at:
 2003/0149777    Al      8/2003   Adler                         http://docstore.mik.ua/orelly/webprog/webdb/chO 1_01 .htm.
 2003/0182435    Al      9/2003   Redlich et al.                XP002603488.
 2003/0190046    Al     10/2003   Kamerman et al.
 2003/0204726    Al     10/2003   Kefford et al.                Zhu, Yunpu, "A New Architecture for Secure Two-Party Mobile
 2003/0212892    Al     11/2003   Oishi                         Payment Transactions," Submitted to the School of Graduate Studies
 2003/0217263    Al     11/2003   Sakai                         ofthe University of Lethbridge, Master of Science, 2010, 240 pages.
 2003/0237004    Al     12/2003   Okamura                       Ylonen et al., "The Secure Shell (SSH) Authentication Protocol,"
 2004/0003288    Al      1/2004   Wiseman et al.                Network Working Group, Jan. 2006, 17 pages. RFC-4252.
 2004/0145773    Al      7/2004   Oakeson et al.                Nesi, et al., "A Protection Processor for MPEG-21 Players," In Pro-
 2004/0254890    Al *   12/2004   Sancho et al         705/67   ceedings of ICME, 2006, pp. 1357-1360.
 2005/0033957    Al      2/2005   Enokida
 2005/0169271    Al      8/2005   Janneteau et al.              * cited by examiner
    Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 4 of 18


U.S. Patent       Feb. 3, 2015    Sheet 1 of 8            US 8,949,954 B2




                                                      100


                                                      /
                                                                    102


                                                               i

                —NETWC^                          ^-
Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 5 of 18
    Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 6 of 18


U.S. Patent         Feb. 3, 2015       Sheet 3 of 8    US 8,949,954 B2




    MEMORY 304
                                    DEVICE
                              FINGERPRINT
                                     316


        CUSTOMER
         ACCOUNT              REQUESTING
       INFORMATION                 LOCATION
       ACCESS LOGIC                  318
              314


                              REQUESTING
                                    TIME
                                     320              CPU 302




                              INTERCONNECT 306




          INPUT                     OUTPUT
           308                        310
    Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 7 of 18


U.S. Patent       Feb. 3,2015      Sheet 4 of 8        US 8,949,954 B2




          104a              104b
                                            104c   104d        104e




                 <3




                          FIG. 4
    Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 8 of 18


U.S. Patent         Feb. 3, 2015      Sheet 5 of 8     US 8,949,954 B2




    MEMORY 504




      NOTIFICATION                 DEVICE
          REPLY               FINGERPRINT
          LOGIC                     516
           514




                              INTERCONNECT 506




           INPUT                    OUTPUT
              508                    510




                                   FIG. 5
    Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 9 of 18


U.S. Patent       Feb. 3,2015      Sheet 6 of 8        US 8,949,954 B2




          106a              106b
                                            106c   106cl       106e




                                   S




                          FIG. 6
    Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 10 of 18


U.S. Patent         Feb. 3, 2015        Sheet 7 of 8          US 8,949,954 B2




   REMOTE                                                           CUSTOMER
 COMPUTING                                                           SPECIFIED
                                   SERVER                             SYSTEM
    DEVICE
     104                             102                                106

             REQUEST FOR
         REMOTE ACCESS TO
              CUSTOMER
              ACCOUNT
            INFORMATION
         INCLUDING DEVICE
          FINGERPRINT AND
             REQUESTING
                                IDENTIFYING
              LOCATION
                                  REMOTE
                                COMPUTING
                                   DEVICE



                                                        NOTIFICATION
                                                       OF THE REQUEST
                                                       INDICATING THE
                                                          REQUEST,
                             DEVICE FINGERPRINT        IDENTITY OF THE
                            MATCHES AUTHORIZED             REMOTE
                            DEVICE FINGERPRINTS?         COMPUTING
                                                         DEVICE, AND
                                                             THE
                                                         REQUESTING
                                                          LOCATION




                                   FIG. 7
    Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 11 of 18


U.S. Patent         Feb. 3,2015        Sheet 8 of 8                US 8,949,954 B2




                                                      CUSTOMER-
                                                       SPECIFIED
                   SERVER
                                                        SYSTEM
                     102
                                                          106




                                   REPLY TO THE
                                   NOTIFICATION




                  RESOLVING
                 THE REQUEST




              STORING THE DEVICE
               FINGERPRINT AS AN
              AUTHORIZED DEVICE
              FINGERPRINT OR AN
                 UNAUTHORIZED
              DEVICE FINGERPRINT




                            FIG. 8
         Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 12 of 18


                                                       US 8,949,954 B2

      CUSTOMER NOTIFICATION PROGRAM                                       involving the party best equipped to determine fraud, i.e. the
       ALERTING CUSTOMER-SPECIFIED                                        account holder, in the fraud determination process. The nov-
     NETWORK ADDRESS OF UNAUTHORIZED                                      elty of incorporating advances in device fingerprinting tech-
       ACCESS ATTEMPTS TO CUSTOMER                                        nology provides the account management entity with a high
                 ACCOUNT                                             5    level of assurance needed when enlisting information from a
                                                                          remote account holder.
                                                                             An exemplary embodiment of the invention may be real-
   This application claims priority pursuant to 35 U.S.C. § 119           ized as a system for authorizing a request for remote access to
(e) to U.S. provisional application Ser. No. 61/568,606, filed            customer account information. The system generally
Dec. 8, 2011, which application is specifically incorporated              includes a server configured to receive the request via a net-
                                                                     10
herein, in its entirety, by reference.                                    work from a remote computing device, a database storing the
                                                                          customer account information accessible by the server, and
          BACKGROUND OF THE INVENTION                                     memory accessible by the server. The memory stores a cus-
                                                                          tomer notification program which, when executed by the
    1. Field of the Invention                                             server, performs steps for (a) identifying, responsive to the
   The present invention relates generally to schemes for            15   server receiving the request, the remote computing device by
authorizing remote access to secure information through                   a device fingerprint and by a requesting location, (b) deter-
computer network communications. More specifically, the                   mining whether the device fingerprint matches any of a num-
invention relates to a method and system for providing cus-               ber of device fingerprints authorized to access the customer
tomer notification and authorization of remote requests for               account information, and (c) sending, responsive to determin-
access to customer account information.                              20   ing a mismatch between the device fingerprint and each of the
   2. Description of the Related Art                                      previously authorized device fingerprints, a notification of the
   As online banking and electronic financial transactions                request to a customer-specified address, the notification indi-
become more common, the risk of fraudulent transactions                   cating (i) the request, (ii) identity of the remote computing
rises, and the incidence of external fraud, i.e. fraudulent trans-        device, and (iii) the requesting location.
actions committed by persons outside the financial institu-          25      Additional embodiments of the invention withhold access
tion, becomes more prevalent. The most recent FBI reports on              to the customer account information until an approval is
this subject indicate that during the late 1980s and early                received from an authorized device. For example, the exem-
1990s, approximately 60 percent of the fraud reported by                  plary method may include a resolving step wherein the cus-
                                                                          tomer notification program when executed resolves the
financial institutions related to bank insider abuse. Since then,         request responsive to a reply to the notification. Or the exem-
external fraud schemes have replaced bank insider abuse as           30   plary method may include a storing step wherein the cus-
the dominant source of financial institution fraud.                       tomer notification program when executed stores the device
   Various security measures for mitigating fraudulent trans-             fingerprint and associating the device fingerprint with the
actions have been implemented to ensure that an authentic                 customer account information. Or the exemplary embodi-
user communicates with an authentic financial site. The most              ment may include an interrogation step wherein the notifica-
effective of these are proactive measures that are imple-            35   tion further interrogates for an answer approving or disap-
mented at the point of access. Common point-of-access secu-               proving the request, and wherein the resolving step further
rity measures include requirements for verifying user authen-             comprises approving or disapproving the request according
ticity, such as user entry of a PIN number, user ID, or                   to the answer.
password, and requirements for verifying site authenticity,                  More elaborate embodiments of the invention base the
such as user recognition of a predetermined image or phrase          40   decision whether to approve or disapprove the request for
displayed on the site in response to a user entry. While these            remote access on whether the requesting device is determined
measures have been effective, unscrupulous persons continue               to be a mobile device or a non-mobile device. In one example,
to develop more creative ways to perpetrate online fraud. A               the determining step of the customer notification program
consistent weakness in all of these security measures is that             further determines, based on the device fingerprint of the
they are only effective so long as a user takes care to maintain     45   requesting remote computing device, whether the remote
her passwords confidential. What is needed is a security                  computing device is a non-mobile computing device, and
scheme that is better insulated from user carelessness.                   determines whether the requesting location is an abnormal
                                                                          location. If the remote computing device is a non-mobile
   However, some conventional security measures may be too                computing device and if the requesting location is an abnor-
restrictive. For example, a conventional security measure                 mal location, the sending step is bypassed and the request is
may indicate that there is fraudulent activity when in fact the      50   disapproved. In another example, the determining step of the
user herself is the one requesting access to the customer                 customer notification program further determines, based on
account information. Such false positives may be extremely                the device fingerprint of the requesting remote computing
inconvenient for the user as the conventional security mea-               device, whether the remote computing device is a mobile
sure may prevent all access to the user's customer account                device, determines whether the requesting location is a pre-
information, unless the user performs some action such as            55   authorized temporary location specified in the customer
calling in and speaking to a live attendant or visiting a branch          account information, and determining whether timing of the
in person. This may be detrimental to the user if she needs to            request falls within time limits specified for the temporary
access the customer account information quickly or from afar.             location. If the remote computing device is a mobile device, if
   Thus, there is a need for an improved method and system                the requesting location matches the preauthorized temporary
for authorizing remote access to customer account informa-           60   location, and if the timing of the request falls within the
tion.                                                                     specified time limits, the sending step is bypassed and the
                                                                          request is approved.
             SUMMARY OF THE INVENTION
                                                                     BRIEF DESCRIPTION OF THE DRAWINGS
   The invention disclosed herein addresses the problems 65
reviewed above. Generally, the invention fundamentally           Other systems, methods, features and advantages of the
changes the status quo approach to fraud detection by directly invention will be or will become apparent to one with skill in
         Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 13 of 18


                                                       US 8,949,954 B2
                                3                                                                  4
the art upon examination of the following figures and detailed     CPU 202 and the memory 204 to the input devices 208, the
description. It is intended that all such additional systems,      output devices 210, and the network access circuitry 212. The
methods, features and advantages be included within this           input devices 208 can include, for example, a keyboard, a
description, be within the scope of the invention, and be          keypad, a touch-sensitive screen, a mouse, a microphone,
protected by the accompanying claims. Component parts 5 and/or one or more cameras. The output devices 210 can
shown in the drawings are not necessarily to scale, and may be     include, for example, a display—such as a liquid crystal
exaggerated to better illustrate the important features of the     display (LCD)—and/or one or more loudspeakers. The net-
invention. In the drawings, like reference numerals may des-       work access circuitry 212 sends and receives data through
ignate like parts throughout the different views, wherein:         computer networks such the network 110 (FIG. 1).
   FIG. 1 is a diagram showing a server, a remote computing to A number of components of the server 102 are stored in the
device, and a customer-specified system, that cooperate to         memory 204. In particular, a customer notification logic 214
allow an individual to control third-party access to customer      is part of one or more computer processes executed within the
account information about that individual in accordance with       CPU 202 from the memory 204 in this illustrative embodi-
one embodiment of the present invention.                           ment, but can also be implemented using digital logic cir-
   FIG. 2 is a block diagram showing the server according to 15 cuitry. As used herein, "logic" refers to (i) logic implemented
an embodiment of the present invention.                            as computer instructions and/or data within one or more com-
   FIG. 3 is a block diagram showing the remote computing          puter processes and/or (ii) logic implemented in electronic
device according to an embodiment of the present invention.        circuitry.
   FIG. 4 depicts various remote computing devices accord-            In an embodiment, the customer notification logic 214 is
ing to an embodiment of the present invention.                  20 executable software stored within the memory 204. For
   FIG. 5 is a block diagram showing the customer-specified        example, when the server 102 receives a request for remote
system according to an embodiment of the present invention.        access to a customer account information from the remote
   FIG. 6 depicts various customer-specified systems accord-       computing device 104, the server 102 executes the customer
ing to an embodiment of the present invention.                     notification logic to determine whether to transmit the cus-
   FIG. 7 is a transaction flow diagram illustrating the remote 25 tomer account information to the remote computing device
computing device requesting remote access to the customer          104.
account information through the server according to an                When the customer notification logic 214 is executed, the
embodiment of the present invention.                               server 102 identifies, responsive to the server 102 receiving
   FIG. 8 is a transactional flow diagram illustrating addi-       the request, the remote computing device 104 by a device
tional steps in which the remote computing device requests 30 fingerprint and by a requesting location. In an embodiment,
remote access to the customer account information through          the server 102 can also interrogate the remote computing
the server according to an embodiment of the present inven-        device 104 for user-configurable and non-user configurable
tion.                                                              parameters, and generating a device fingerprint from a com-
                                                                   bination of the user-configurable and non-user-configurable
                  DETAILED DESCRIPTION                          35 device parameters. Digital fingerprints, and generation
                                                                   thereof including user-configurable parameters and non-user-
   The present invention relates to a method and system for        configurable parameters, will be described in more detail
authorizing remote access to customer account information.         below. Briefly, a digital fingerprint comprises binary data that
   As seen in FIG. 1, a system 100 for authorizing a request       identifies a remote computing device 104 by deriving a
for remote access to customer account information can 40 unique data string from multiple portions of indicia stored in
include, for example, a server 102, a remote computing             memory locations within the device, where such indicia can
device 104, and a customer-specified system 106 located at a       include, for example, data representing a manufacture name,
customer-specified address. The server 102, the remote com-        a model name, or a device type.
puting device 104, and the customer-specified system 106 can          The server 102 also determines whether the device finger-
be connected to a network 110. The network 110 can be, for 45 print matches any of a number of device fingerprints autho-
example, the Internet, telephone network, wide area network,       rized to access the customer account information. That is, the
local area network, and/or any combination thereof.                server 102 determines whether the device fingerprint of the
   As seen in FIG. 1, the server 102 can be connected to a         remote computing device 104 matches any number of device
database 108. The database 108 can store, for example, cus-        fingerprints authorized to access the customer account infor-
tomer account information, authorized device fingerprints, 50 mation. In an embodiment, the device fingerprints authorized
and/or unauthorized device fingerprints which are accessible       to access the customer account information can be stored in
by the server 102. The server 102 can be seen in more detail       the memory 204 and/or the database 108. The device finger-
in FIG. 2.                                                         prints authorized to access the customer account information
   As seen in FIG. 2, the server 102 can include, for example      can be, for example, all device fingerprints having accessed
one or more microprocessors, which are collectively shown 55 the customer account information via the network 110 within
as CPU 202. The server 102 also includes, for example, a           a predetermined time period prior to the request,
memory 204, an interconnect 206, an input 208, an output              The server 102 can also send, responsive to determining a
210, and/or a network access circuitry 212. The CPU 202 can        mismatch between the device fingerprint and each of the
retrieve data and/or instructions from the memory 204 and          previously authorized device fingerprints, a notification of the
execute the retrieved instructions. The memory 204 can 60 request for customer account information to a customer-
include generally any computer-readable medium including,          specified address. The customer-specified address can be, for
for example, persistent memory such as magnetic and/or opti-       example, a telephone number or an e-mail address. In an
cal disks, ROM, and PROM and volatile memory such as               embodiment, the customer-specified address can include
RAM.                                                               multiple addresses. For example, the customer-specified
   The CPU 202 and the memory 204 are connected to one 65 address can include both the telephone number and the e-mail
another through the interconnect 206, which is a bus in this       address. The notification can include, for example, the
illustrative embodiment. The interconnect 206 connects the         request for customer account information, the identity of the
         Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 14 of 18


                                                         US 8,949,954 B2
                                 5                                                                    6
remote computing device 104, and the requesting location of           to the customer-specified address. Instead, the server 102 can
the remote computing device 104. In an embodiment, the                disapprove the request for remote access to customer account
notification can also interrogate for an answer approving or          information from the remote computing device 104 when the
disapproving the request. In an embodiment, the notification          device fingerprint of the remote computing device 104
can include a voice message, a text message, or an e-mail, or 5 matches any of a number of unauthorized device fingerprints,
any combination of these.                                                In another embodiment, the server 102 can determine
   The server 102 can receive a reply to the notification from        whether the remote computing device 104 is a non-mobile
the customer-specified address, and can resolve the request           computing device and whether the requesting location of the
for customer account information responsive to the reply. For         remote computing device 104 is an abnormal location. An
example, the server 102 can approve or disapprove the request 10 abnormal location could be, for example, an abnormal geo-
according to an answer to the notification. The server 102 can        graphic region, or an abnormal IP address. An abnormal
also store the device fingerprint and associate the device            geographic region could be a location where the customer has
fingerprint with the customer account information. When the           not authorized access or which is outside the user's normal
server 102 receives a reply approving the request, the server         travel area. An abnormal IP address could be an IP address
102 can store the device fingerprint of the remote computing 15 which would not normally be assigned to the customer's
device 104 as an authorized device fingerprint. When the              computer system. When the remote computing device 104 is
server 102 receives a reply disapproving the request, the             a non-mobile computing device and the requesting location is
server 102 can store the device fingerprint of the remote             an abnormal location, the server 102 can bypass sending a
computing device 104 as an unauthorized device fingerprint.           notification of the request to the customer-specified address.
   Optionally, the server 102 can also receive a device finger- 20 Instead, the server 102 can disapprove the request for remote
print516correspondingtothecustomer-specifiedsysteml06                 access to customer account information from the remote
from the customer-specified address along with the reply to           computing device 104 when the remote computing device
the notification. The server 102 can determine whether the            104 is a non-mobile computing device and the requesting
reply to the notification is a valid or invalid reply based on the    location is an abnormal location.
device fingerprint 516 of the customer-specified system 106. 25 In yet another embodiment, the customer account informa-
For example, the server 102 can determine whether the device          tion can also be associated with a preauthorized temporary
fingerprint 516 of the customer-specified system 106 matches          location and certain time limits. The server 102 determines
any of a number of authorized device fingerprints, and/or any         whether the remote computing device 104 is a mobile device
number of unauthorized device fingerprints, prior to approv-          based on the device fingerprint of the remote computing
ing or disapproving the request based on the reply from the 30 device 104. The server 102 can determine whether the
customer-specified system 106. If the device fingerprint 516          requesting location is a preauthorized temporary location
of the customer-specified system 106 matches an authorized            specified in the customer account information. The server 102
device fingerprint, then the server 102 can treat the reply to        can also determine whether the timing of the request falls
the notification as being a valid reply. Otherwise, the server        within time limits specified for the temporary location. If the
102 could disregard the reply to the notification as being an 35 remote computing device 104 is a mobile device, if the
invalid reply if the device fingerprint 516 of the customer-          requesting location matches the preauthorized temporary
specified system 106 does not match an authorized device              location, and if the timing of the request falls within the
fingerprint, or if the device fingerprint 516 of the customer-        specified time limits, the server 102 can bypass sending a
specified system 106 matches an unauthorized device finger-           notification of the request to the customer-specified address,
print.                                                             40 Instead, the server 102 can approve the request.
   In modem computing vernacular, the device fingerprint                 As seen in FIG. 3, the remote computing device 104 can
516 of the customer-specified system 106 may be thought of            include, for example one or more microprocessors, which are
as an "administrator" fingerprint, to distinguish it from a           collectively shown as CPU 302. The remote computing
device fingerprint 316 of a requesting device 104. Adminis-           device 104 also includes, for example, a memory 304, an
trator fingerprints are used to approve access requests from 45 interconnect 306, an input 308, an output 310, and/or a net-
other devices. There may be one or more administrator fin-            work access circuitry 312. The CPU 302 can retrieve data
gerprints associated with a customer account, so that a cus-          and/or instmctions from the memory 304 and execute the
tomer may transmit a legitimate authorization from any num-           retrieved instructions. The memory 304 can include generally
her of customer-specified devices that have been registered           any computer-readable medium including, for example, per-
with server 102. In one embodiment, administrator finger- 50 sistent memory such as magnetic and/or optical disks, ROM,
prints may be stored by server 102 separately from authorized         and PROM and volatile memory such as RAM.
device fingerprints that are not administrator fingerprints. In          The CPU 302 and the memory 304 are connected to one
another embodiment, administrator fingerprints are encoded            another through an interconnect 306, which is a bus in this
in such as way to distinguish them from non-administrator             illustrative embodiment. The interconnect 306 connects the
fingerprints that are associated with the same customer 55 CPU 302 and the memory 304 to the input devices 308, the
account. An administrator fingerprint is an authorized device         output devices 310, and the network access circuitry 312. The
fingerprint having a higher security level than an authorized         input devices 308 can include, for example, a keyboard, a
device fingerprint that can only access a customer account.           keypad, a touch-sensitive screen, a mouse, a microphone,
An authorized device fingerprint that can only access a cus-          and/or one or more cameras. The output devices 310 can
tomer account has a higher security level than an unautho- 60 include, for example, a display—such as a liquid crystal
rized device fingerprint.                                             display (LCD)—and/or one or more loudspeakers. The net-
   In one embodiment, if the server 102 determines that the           work access circuitry 312 sends and receives data through
device fingerprint of the remote computing device 104                 computer networks such the network 110 (FIG. 1).
matches any of a number of unauthorized device fingerprints              A number of components of the remote computing device
corresponding to a remote computing device previously dis- 65 104 are stored in the memory 304. In particular, a customer
approved from accessing the customer account information,             account information access logic 314 is part of one or more
the server 102 can bypass sending a notification of the request       computer processes executed within the CPU 302 from the
         Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 15 of 18


                                                       US 8,949,954 B2
                                 7                                                                     8
memory 304 in this illustrative embodiment, but can also be           the remote computing device 104 and the device fingerprint
implemented using digital logic circuitry.                            316 may be stored in persistent memory (e.g. ROM).
   In an embodiment, the customer account information                    In yet another embodiment, the remote computing device
access logic 314 is executable software stored within the             104 can be interrogated by the server 102 in order for its
memory 304. For example, the customer information access 5 device fingerprint to be generated and accessed by the server
logic 314 transmits a request for remote access to a customer         102. In such a case, the remote computing device 104, or the
                                                                      server 102 can
account information to the server 102.                                                 generate the device fingerprint 316.
                                                                         In one
   When the customer information access logic 314 is                               embodiment, the requesting location 318 can
executed, the remote computing device 104 generates a                 include a geographic location of the remote computing device
 , • cfingerprintt 316,
device               mr andj a requesting 1location 318.   o nthe to 104. Such, geographic
                                                                                  0
                                                                                    . r location inlormation can comprise,   r      lor
remote computing device 104 can include one or more such,             example, an . internet
                                                                                        .     protocol
                                                                                               ,,      (IP)y address,
                                                                                                               .. ' a country,
                                                                                                                             J a state,
. _        . . ,             _                     ,                  a city, a zip code, and/or OPS coordinates, the requesting
intormation
          . in the. request
                       n     tor
                              . remote access to the customer
                                                          .           .. 320 indicates the
                                                                      time                  ., time
                                                                                                  .. oi the request.. TIn one embodi-
                                                                                                                                 , ,.
account information transmitted to the server 102. Optionally         ^ the requesting time 320 includes the local time of the
the remote computing device 104 can generate a requesting 15 remote computing device 104 when the request is made to the
time 320 which can also be transmitted in the request for             server 102 In             embodiment, the requesting time 320
remote access to the customer account information to the              includes the Greenwich Mean Time when the request is made
server 102. The customer account information can include,             t0 tbe server 102.
for example, financial information, medical histories, crimi-            The remote computing device 104 can be, for example, a
nal/court records, driving records, group memberships, and/ 20 variety of electronic devices. For example, in FIG. 4, a remote
or any other type of information which may be associated              computing device 104a is a tablet, remote computing device
with the customer. In an embodiment, the request can involve          104/) is a computer, a remote computing device 104c is a
a monetary transaction.                                               mobile phone, a remote computing device 104d is a smart
   Device fingerprints and generation thereof are known and           phone, and a remote computing device 104e is a personal
are described, e.g., in U.S. Pat. No. 5,490,216 (sometimes 25 device assistant ("PDA"). As can be appreciated, the remote
referred to herein as the '216 Patent), and in related U.S.           computing device 104 is not limited to the remote computing
Patent Application Publications 2007/0143073, 2007/                   devices 104a-104e depicted in FIG. 4, but can include any
0126550, 2011/0093920, and 2011/0093701 (the "related                 other electronic device capable ofrequesting remote access to
applications"), the descriptions of which are fully incorpo-          the customer account information.
rated herein by reference. The following description of device 30 Referring back to FIG. 1, the customer-specified system
fingerprint 316 applies equally to device fingerprint 516.            106 is a system located at or associated with the customer-
   In general, the device fingerprint 316 comprises a bit string      specified address. As seen in FIG. 5, the customer-specified
or bit array that includes or is derived from user-configurable       system 106 can include, for example one or more micropro-
and non-user-configurable data specific to the remote com-            cessors, which are collectively shown as CPU 502. The cus-
puting device 104. Non-user-configurable data includes data 35 tomer-specified system 106 also includes, for example, a
such as hardware component model numbers, serial numbers,             memory 504, an interconnect 506, an input 508, an output
and version numbers, and hardware component parameters                510, and/or a network access circuitry 512. The CPU 502 can
such as processor speed, voltage, current, signaling, and             retrieve data and/or instructions from the memory 504 and
clock specifications. User-configurable data includes data            execute the retrieved instructions. The memory 504 can
such as registry entries, application usage data, file list infor- 40 include generally any computer-readable medium including,
mation, and MAC address. In an embodiment, the device                 for example, persistent memory such as magnetic and/or opti-
fingerprint 316 can also include, for example, manufacture            cal disks, ROM, and PROM and volatile memory such as
name, model name, and/or device type of the remote comput-            RAM.
ing device 104.                                                          The CPU 502 and the memory 504 are connected to one
   Generation of the device fingerprint 316 includes a com- 45 another through an interconnect 506, which is a bus in this
bination of operations on the data specific to the remote             illustrative embodiment. The interconnect 506 connects the
computing device 104, which may include processing using a            CPU 502 and the memory 504 to the input devices 508, the
combination of sampling, concatenating, appending (for                output devices 510, and the network access circuitry 512. The
example, with a nonce value or a random number), obfuscat-            input devices 508 can include, for example, a keyboard, a
ing, hashing, encryption, and/or randomization algorithms to 50 keypad, a touch-sensitive screen, a mouse, a microphone,
achieve a desired degree of uniqueness. For example, the              and/or one or more cameras. The output devices 510 can
desired degree of uniqueness may be set to a practical level          include, for example, a display—such as a liquid crystal
such as 99.999999% or higher, to achieve a probability of less        display (LCD)—and/or one or more loudspeakers. The net-
thanl in 100,000,000 that any two remote computing devices            work access circuitry 512 sends and receives data through
will generate identical fingerprints. In an embodiment, the 55 computer networks such the network 110 (FIG. 1).
desired degree of uniqueness may be such that the device                 A number of components of the customer-specified system
fingerprint 316 generated is unlike any other device finger-          106 are stored in the memory 504. In particular, a notification
print generatable responsive to a request to the server from          reply logic 514 is part of one or more computer processes
another remote computing device.                                      executed within CPU 502 from memory 504 in this illustra-
   In one embodiment, the device fingerprint 316 may be 60 five embodiment, but can also be implemented using digital
stored in volatile memory and erased after transmission of the        logic circuitry.
request for remote access to the customer account informa-               In an embodiment, the notification reply logic 514 is
tion to the server 102. In another embodiment, the device             executable software stored within the memory 504. For
fingerprint 316 may be stored in persistent memory and writ-          example, the notification reply logic 514 interacts with the
ten over each time a new fingerprint is generated by the 65 notification of the request for remote access to the customer
customer account information access logic 314. In another             account information from the server 102 in order to produce
embodiment, the device fingerprint 316 may be omitted from            a reply to the notification to send to the server 102.
         Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 16 of 18


                                                     US 8,949,954 B2

   When the notification reply logic 514 is executed, it is            laptop can be a system that the customer with authority to
responsive to the notification of the request for remote access        access the bank account information has not approved for use
to the customer account information. In an embodiment, the             in obtaining access to the bank account information. The
notification reply logic 514 can interact with the notification        unknown laptop's device fingerprint is not indicated as an
to produce a reply to the notification in the form of an          5    authorized device fingerprint and in some situations may be
approval or disapproval to the server 102. That is, the notifi-        stored as an unauthorized device fingerprint.
cation reply logic can approve or disapprove the request for              In step 704, the server 102 identifies the remote computing
remote access to the customer account information.                     device 104. For example, the server 102 identifies the remote
   In one embodiment, the notification reply logic 514 can             computing device 104 using the device fingerprint and the
utilize the notification to interrogate for an answer approving   lo   requesting location of the remote computing device 104. If
or disapproving the request for remote access to the customer          the requesting device 104 is not equipped to generate a device
account information. This interrogation can include, for
example, displaying selectable answers on the output 510. In           fingerprint, the server 102 in step 704 may transmit an appli-
such a case, the output 510 can be, for example, a user inter-         cation program or plug-in to device 104 that contains a fin-
face such as a display screen. In an embodiment, the notifi-      15   gerprint-generating routine that when executed, reliably gen-
cation reply logic 514 can perform the interrogation without           erates a digital fingerprint that uniquely identifies device 104.
utilizing the notification. In another embodiment, the notifi-         Such as application may further execute steps necessary to
cation reply logic 514 can be executed before or after receipt         transmit the newly generated fingerprint 316 to the server
of the notification by the customer-specified system 106.              102. Thus, the server 102 can identify the authorized laptop or
   In an embodiment, the notification reply logic 514 can also    20   the unknown laptop.
generate a device fingerprint 516 for the customer-selected               In step 706, the server 102 determines whether the device
system. The device fingerprint 516 could be transmitted in the         fingerprint of the remote computing device 104 matches an
reply to the server 102 and used by the server to authenticate         authorized device fingerprint. For example, the server 102
the reply.                                                             can compare the device fingerprint of the remote computing
   The customer-specified system 106 can be, for example, a       25   device 104 with a list of authorized device fingerprints stored
variety of electronic devices. For example, in FIG. 6, a cus-          in the memory 204 (FIG. 2) or the database 108 (FIG. 1) to
tomer-specified system 106a is a tablet, a customer-specified          determine if there is a match. Thus, the server 102 can com-
system 1066 is a computer, a customer-specified system 106c            pare the device fingerprint of the authorized laptop with the
is a mobile phone, a customer-specified system 106e is a               list of authorized device fingerprints or the unknown laptop
smart phone, and a customer-specified system 106e is a PDA.       30   with the list of authorized device fingerprints.
As can be appreciated, the customer-specified system 106 is               If the device fingerprint does not match an authorized
not limited to the customer-specified systems 106a-106e                device fingerprint in step 706, the server 102 proceeds to step
depicted in FIG. 6, but can include any other electronic device        708. For example, in the case where the person is using the
located at the customer-specified address.                             unknown laptop to request remote access to the bank account
   In an embodiment, the customer-specified system can            35   information, the device fingerprint of the unknown laptop
include multiple electronic devices. For example, when the             utilized will not match an authorized device fingerprint.
customer-specified address is a telephone number, the cus-                In step 708, the server 102 transmits a notification of the
tomer-specified system can include a mobile phone and a                request indicating the request, identity of the remote comput-
computer. In addition, more than one customer-specified sys-           ing device 104, and the requesting location to the customer-
tem can receive the notification, such as when multiple cus-      40   specified system 106 located at the customer-specified
tomer-specified addresses are used.                                    address. For example, the customer could indicate that he
   In an embodiment, a transaction flow diagram 700 as                 wishes to receive the notification at the customer's e-mail
shown in FIG. 7 illustrates the manner in which the remote             address. In such a case, the server 102 will transmit the
computing device 104 requests remote access to customer                notification to the customer's e-mail address where the cus-
account information through the server 102 in accordance          45   tomer can access the notification using his smart phone or
with the present invention. To facilitate appreciation and             computer or other customer-specified system. This allows the
understanding of the invention, transaction flow diagram 700           customer to determine whether to grant or deny access to the
is described in the context of an illustrative example of a            bank account information by the unknown laptop. Optionally,
customer or a hacker requesting remote access to the bank              in some situations, such as when the unknown laptop has an
account information. Of course, there are other types of cus-     50   unauthorized device fingerprint, then the server 102 can dis-
tomer account information that an individual would consider            approve the request without sending the request.
sensitive and would want control over its access. Other                   However, if the device fingerprint does match an autho-
examples include medical histories, criminal/court records,            rized device fingerprint in Step 706, the server 102 can
driving records, and group membership data.                            optionally approve the request for remote access to the cus-
   In step 702, the remote computing device 104 transmits a       55   tomer account information without transmitting the notifica-
request for remote access to customer account information.             tion. For example, in the case where the person is using the
The request can also include a device fingerprint of the remote        authorized laptop, the server 102 can optionally approve the
computing device 104, and a requesting location of the                 request for remote access to the bank account information
remote computing device 104. For example, a person can                 without transmitting the notification.
request remote access to the bank account information from a      60      In an embodiment, a transaction flow diagram 800 as
laptop in a different state. Such a laptop can be an authorized        shown in FIG. 8 illustrates additional steps to the transac-
laptop or an unknown laptop.                                           tional flow diagram 700 (FIG. 7), in which the remote com-
   The authorized laptop can be a system in which the cus-             puting device 104 requests remote access to customer account
tomer with authority to access the bank account information            information through the server 102 in accordance with the
has approved for use in obtaining access to the bank account      65   present invention. In step 802, the customer-specified system
information. The authorized laptop's device fingerprint may            106 transmits a reply to the notification. The realization of the
be stored as an authorized device fingerprint. The unknown             notification and reply may be facilitated by means of a user
         Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 17 of 18


                                                      US 8,949,954 B2

interface at the customer-specified system designed in accor-              What is claimed is:
dance with known techniques.                                               1. A system for authorizing a request for remote access to
   The content of reply 802 from the customer-specified sys-            customer account information, comprising:
tem 106 may include an approval or disapproval to the server               a server configured to receive the request via a network
102. That is, the customer-specified system 106 can approve                   from a remote computing device; a database storing the
the request for remote access to the customer account infor-                  customer account information accessible by the server;
mation, or disapprove the request for remote access to the                    and
customer account information. Thus, the customer can                       memory accessible by the server and storing a customer
approve or disapprove the request for remote access by the         10
                                                                              notification program which, when executed by the
unknown laptop. For example, if the customer knows that she                   server, performs steps for
or someone she wishes to access the bank account informa-                     (a) identifying, responsive to the server receiving the
tion is the one using the unknown laptop, she can approve the                    request, the remote computing device fingerprint and
request. Otherwise, she can disapprove the request. In an                        by a requesting location;
embodiment, the reply 802 can also include the device fin-         15         (b) determining whether the device fingerprint matches
gerprint of the customer-specified system 106 for use by                         any of a number of device fingerprints previously
server 102 to authenticate the reply.                                            authorized to access the customer account informa-
                                                                                 tion;
   In step 804, the server 102 can resolve the request. The                   (c) sending, responsive to determining a mismatch
server 102 can resolve the request, for example by approving                     between the device fingerprint and each of the previ-
or disapproving the request based on the reply received from                     ously authorized device fingerprints, a notification of
the customer-specified system 106. For example, based on the                     the request to an address of a separate device specified
customer's answer, the server 102 can approve or disapprove                      by the customer, the notification indicating (i) the
the request by the unknown laptop for remote access to the                       request, (ii) identity of the remote computing device,
bank account information. Optionally, the server 102 can also      25            and (iii) the requesting location;
determine whether the reply to the notification is a valid or                 (d) resolving the request responsive to a reply to the
invalid reply based on the device fingerprint 516 of the cus-                    notification; and
tomer-specified system 106 transmitted in the reply. If the                   (e) if resolving the request responsive to a reply to the
device fingerprint 516 of the customer-specified system 106                      notification results in permitting authorized access to
does not match an administrator fingerprint or matches an          30            the customer account information by the remote com-
unauthorized device fingerprint, the server 102 can treat the                    puting device, storing the device fingerprint as a pre-
reply to the notification as an invalid reply. Thus, the server                  viously authorized device fingerprint and associating
102 will not approve or disapprove the request based on the                      the device fingerprint with the customer account
invalid reply. Otherwise, the server 102, if the device finger-                  information.
print of the customer-specified system 106 matches an              35      2. The system of claim 1 wherein the reply is received from
administrator fingerprint, the server 102 can treat the reply to        the address of the separate device specified by the customer.
the notification as a valid reply. Thus, the server 102 can                3. The system of claim 1 wherein the notification further
approve or disapprove the request based on the reply to the             interrogates for an answer approving or disapproving the
notification.                                                           request, and wherein the resolving step further comprises
                                                                   40   approving or disapproving the request according to the
   In step 806, the server 102 stores the device fingerprint 316        answer.
as an authorized device fingerprint or an unauthorized device              4. The system of claim 3 further comprising storing,
fingerprint. Forexample, if the reply indicated that the request        responsive to approving the request, the device fingerprint as
was approved, then the server 102 can store the device fin-             a previously authorized device fingerprint.
gerprint 316 of the remote computing device 104 as an autho-       45      5. The system of claim 3 further comprising storing,
rized device fingerprint. Flowever, if the reply indicated that         responsive to disapproving the request, the device fingerprint
the request was disapproved, then the server 102 can store the          as an unauthorized device fingerprint.
device fingerprint 316 of the remote computing device 104 as               6. The system of claim 3 wherein the notification program
an unauthorized device fingerprint. In an embodiment, the               interrogates by effecting display of selectable answers on a
                                                                   50   user interface.
server 102 can store such information in the memory 204
(FIG. 2) and/or the database 108 (FIG. 1). Thus, if the cus-               7. The system of claim 1 wherein the identifying step
tomer approves a request, via an administrator fingerprint, of          further comprises interrogating the remote computing device
a device fingerprint 316 previously stored as an unauthorized           for user-configurable device parameters, and generating the
fingerprint, the server 102 can upgrade the device fingerprint          device fingerprint using multiple user-configurable device
316 as a newly authorized device fingerprint.                      55   parameters.
                                                                           8. The system of claim 7 wherein the generated device
   Exemplary embodiments of the invention have been dis-                fingerprint is unlike any other device fingerprint generatable
closed in an illustrative style. Accordingly, the terminology           responsive to a request to the server from another remote
employed throughout should be read in an exemplary rather               computing device.
than a limiting manner. Although minor modifications to the        60      9. The system of claim 1 wherein the number of device
teachings herein will occur to those well versed in the art, it         fingerprints are stored in a second database accessible by the
shall be understood that what is intended to be circumscribed           server.
within the scope of the patent warranted hereon are all such               10. The system of claim 1 wherein the determining step
embodiments that reasonably fall within the scope of the                further comprises determining whether the device fingerprint
advancement to the art hereby contributed, and that that scope     65   matches any of a number of unauthorized device fingerprints
shall not be restricted, except in light of the appended claims         corresponding to a remote computing device previously dis-
and their equivalents.                                                  approved from accessing the customer account information,
          Case 5:20-cv-04355-VKD Document 1-1 Filed 11/17/18 Page 18 of 18


                                                        US 8,949,954 B2

and if a match to such unauthorized device fingerprint is                     a database storing the customer account information acces-
determined, bypassing the sending step and disapproving the                      sible by the server; and
request.                                                                     memory accessible by the server and storing a customer
   11. The system of claim 1 wherein the device fingerprints                     notification program which, when executed by the
previously authorized to access the customer account infor-           5          server, performs steps for
                                                                                 (a) identifying, responsive to the server receiving the
mation consist of all device fingerprints having accessed the                       request, the remote computing device by a device
customer account information via the network within a pre-                          fingerprint and by a requesting location;
determined time period prior to the request.                                     (b) determining whether the device fingerprint matches
   12. The system of claim 1 wherein the requesting location                        any of a number of device fingerprints authorized to
                                                                      10
comprises a geographic location.                                                    access the customer account information; and
   13. The system of claim 1 wherein the identity of the                         (c) sending, responsive to determining a mismatch
remote computing device includes information selected from                          between the device fingerprint and each of the previ-
the group consisting of manufacturer name, model name, and                          ously authorized device fingerprints, a notification of
device type.                                                          15
                                                                                    the request to a customer-specified address, the noti-
   14. The system of claim 1 wherein the notification further                       fication indicating (i) the request, (ii) identity of the
indicates a time of the request.                                                    remote computing device, and (iii) the requesting
   15. A system for authorizing a request for remote access to                      location;
customer account information, comprising:                                        wherein the determining step further comprises:
   a server configured to receive the request via a network                         determining based on the device fingerprint whether
                                                                      20
      from a remote computing device;                                                   the remote computing device is a mobile device;
   a database storing the customer account information acces-                       determining whether the requesting location is a pre-
      sible by the server; and                                                          authorized temporary location specified in the cus-
   memory accessible by the server and storing a customer                               tomer account information;
      notification program which, when executed by the                              determining whether timing of the request falls within
                                                                      25
      server, performs steps for                                                        the time limits specified for the temporary location;
      (a) identifying, responsive to the server receiving the                           and
          request, the remote computing device by a device                          if the remote computing device is a mobile device, if
          fingerprint and by a requesting location;                                     the requesting location matches the preauthorized
      (b) determining whether the device fingerprint matches                            temporary location, and if the timing of the request
                                                                      30
          any of a number of device fingerprints authorized to                          falls within the specified time limits, bypassing the
          access the customer account information; and                                  sending step and approving the request.
      (c) sending, responsive to determining a mismatch                       17. The system of claim 1 wherein the address of the
          between the device fingerprint and each of the previ-            separate device specified by the customer is selected from the
          ously authorized device fingerprints, a notification of          group consisting of a telephone number and an e-mail
                                                                      35
          the request to a customer-specified address, the noti-           address.
          fication indicating (i) the request, (ii) identity of the           18. The system of claim 1 wherein the notification is
          remote computing device, and (iii) the requesting                selected from the group consisting of a voice message, a text
          location;                                                        message, and a substantially concurrent transmission of voice
      wherein the determining step further comprises:                      and text messages.
                                                                      40
      determining based on the device fingerprint whether the                 19. The system of claim 1 wherein the request comprises a
          remote computing device is a non-mobile computing                monetary transaction.
          device;                                                             20. The system of claim 1 wherein the reply to the notifi-
      determining whether the requesting location is an abnor-             cation includes a device fingerprint of the customer-specified
          mal location; and                                                separate device transmitting the reply to the notification.
                                                                      45
      if the remote computing device is a non-mobile comput-                  21. The system of claim 20 wherein the resolving step
          ing device and if the requesting location is an abnor-           includes:
          mal location, bypassing the sending step and disap-                 determining whether the reply to the notification is a valid
          proving the request.                                                   reply or an invalid reply based on the device fingerprint
   16. A system for authorizing a request for remote access to                   of the customer-specified separate device; and
                                                                      50
customer account information, comprising:                                     disregarding the reply to the notification when the reply to
   a server configured to receive the request via a network                      the notification is determined to be an invalid reply.
      from a remote computing device;
